DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 objected to because of the following informalities:  an elongated element with first end  and second end, when the first and second end experience a force directed away from each other the element is in extension, when a force is directed from one end toward the other the element is under compression. It is unclear in the recitation:  “the first tensionable member is an extension spring and the second tensionable member is a compression spring” what, if any structural limitation of a spring is required. For the purposes of examination, any spring is considered to satisfy the recitation as written unless otherwise clarified.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malaval (US 4,784,415).

Regarding claim 1, Malaval discloses A dynamic lock mechanism, comprising: 
a lock body (2; Malaval ) defining a longitudinal axis (along rod 11; Malaval ), the lock body including a first end and a second end opposite the first end, a lock body opening (6; Malaval ) extending along the longitudinal axis from the first end of the lock body to the second end of the lock body, the lock body opening open to the environment at the first end; 
a lock plunger (10; Malaval ) configured to travel within the lock body opening such that the lock plunger is fully enclosed within the lock body opening when the lock plunger is in a first position (Fig. 3,4,5; Malaval ) and at least a portion of the lock plunger extends out of the lock body opening when the lock plunger is in a second position (Fig. 1 and 2; Malaval ), the lock plunger including a retention edge (Fig.1 and 2; Malaval ) defining a retention channel (16; Malaval ); 
a catch member (8A; Malaval ) disposed within the lock body and configured to engage with the retention channel of the lock plunger when the lock plunger is in the second position (Fig. 1; Malaval ); and a first tensionable member (R1; Malaval )  coupled to the lock plunger and a second tensionable member (R3; Malaval )  coupled to the catch member.

Regarding claim 2, Malaval discloses The dynamic lock mechanism of claim 1, wherein the first tensionable (R1; Malaval )  member is an extension spring (open coil springs are configured to experience either tension or compression) and the second tensionable member is a compression spring (open coil springs are configured to experience either tension or compression).

Regarding claim 3, Malaval discloses The dynamic lock mechanism of claim 1, wherein the lock plunger (10; Malaval ) translates  (Fig.1,2 vs. 3, 4,5; Malaval )  within the lock body opening from the first position to the second position when an inertial force overcomes a spring force of the first tensionable member.

Regarding claim 4, Malaval discloses The dynamic lock mechanism of claim 3, wherein the first position(3, 4, 5; Malaval ) is a disengaged position of the lock plunger and the second position is an engaged position(Fig. 1 and 2; Malaval )   of the lock plunger.

Regarding claim 5, Malaval discloses The dynamic lock mechanism of claim 1, wherein the retention channel (16; Malaval )  is perpendicular  (Fig.1; Malaval )  to the lock body opening.

Regarding claim 6, Malaval discloses The dynamic lock mechanism of claim 5, wherein the lock body includes an edge (Fig. 1 and 2 cross-section; Malaval)  defining a receiving opening perpendicular  (Fig.1; Malaval )  to the lock body opening and the catch member is disposed within the receiving opening.

Regarding claim 7, Malaval discloses The dynamic lock mechanism of claim 6, wherein when the lock plunger is in the second position  (Fig.1; Malaval ), the receiving opening of the lock body is aligned with the retention channel of the lock plunger and the second tensionable member (R3; Malaval ) translates the catch member into the retention channel such that the catch member engages with the lock plunger (Fig. 1; Malaval ).

Regarding claim 17, Malaval discloses A dynamic lock mechanism, comprising: 
a lock body (2; Malaval ) defining a longitudinal axis (along rod 11; Malaval ), the lock body including a lock body opening (6; Malaval ) extending along the longitudinal axis from a first end of the lock body to a second end of the lock body opposite the first end, the lock body opening open to the environment at the first end (Fig. 1; Malaval ); 
a lock plunger (along rod 10; Malaval ) configured to travel within the lock body opening such that the lock plunger is fully enclosed within the lock body opening when the lock plunger is in a first position (Fig. 3; Malaval )and at least a portion of the lock plunger extends out of the lock body opening when the lock plunger is in a second position (Fig. 1; Malaval ); and a tensionable member (R1; Malaval ) coupled to the lock plunger; wherein the lock plunger translates within the lock body opening from the first position to the second position (fig.1 and 3; Malaval) when an inertial force overcomes a spring force of the tensionable member.

Regarding claim 18, Malaval discloses The dynamic lock mechanism of claim 17, wherein the lock plunger includes a lock plunger head (20 ; Malaval )and a lock plunger engagement member extending from a first side of the lock plunger head and the tensionable member is coupled to the first side of the lock plunger head (Fig. 11; Malaval ).

Regarding claim 19, Malaval discloses The dynamic lock mechanism of claim 17, wherein the tensionable member is a spring (c.2, l.19; Malaval ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Malaval (US 4,784,415) in view of Swanson (US 3,863,966).  

Regarding claim 8, Malaval discloses An automotive vehicle, comprising: 
a body; 
a member coupled to the body; 
a dynamic lock mechanism coupled to the vehicle body, the dynamic lock mechanism comprising: 
a lock body (2; Malaval ) defining a longitudinal axis (along rod 11; Malaval ), the lock body including a lock body opening (6; Malaval ) extending along the longitudinal axis from a first end of the lock body to a second end of the lock body opposite the first end, the lock body opening open to the environment at the first end; and 
a lock plunger (10; Malaval ) configured to travel within the lock body opening such that the lock plunger is fully enclosed within the lock body opening when the lock plunger is in a first position (Fig. 3; Malaval )and at least a portion of the lock plunger extends out of the lock body opening and engages with the bracket opening in the bracket when the lock plunger is in a second position(Fig. 1; Malaval ).
Malaval does not disclose: a vehicle hood and bracket a bracket (40; Swanson) coupled to the vehicle hood, the bracket including a bracket opening (52; Swanson);
Swanson teaches a vehicle for the purpose of securing a vehicle hood a bracket coupled to the vehicle hood, the bracket including a bracket opening.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Malaval with a vehicle hood a bracket coupled to the vehicle hood, the bracket including a bracket opening as taught Swanson  for the expected benefit of replacing one known latch device with another known latch device serving the same purpose increasing the total number manufactured, reducing unit cost. 
Note: “automotive” taken as self propelled.

Regarding claim 9, the combination makes obvious The automotive vehicle of claim 8, wherein the lock plunger includes a retention channel (16; Malaval )and the dynamic lock mechanism further comprises a catch member  (8A; Malaval ) disposed within the lock body, the catch member configured to engage with the retention channel of the lock plunger when the lock plunger is in the second position (Fig. 1; Malaval ).

Regarding claim 10, Malaval The automotive vehicle of claim 9, wherein the retention channel is perpendicular (Fig.1; Malaval ) to the lock body opening.

Regarding claim 11, Malaval The automotive vehicle of claim 9 further comprising a first tensionable member (R1; Malaval )  coupled to the lock plunger and a second tensionable member (R3; Malaval )   coupled to the catch member.

Regarding claim 12, Malaval The automotive vehicle of claim 11, wherein the first tensionable member is a spring(c.2, l.19; Malaval ).

Regarding claim 13, Malaval The automotive vehicle of claim 11, wherein the lock plunger translates  (Fig.1,2 vs. 3, 4,5; Malaval within the lock body opening from the first position to the second position (Fig.1; Malaval )when an inertial force overcomes a spring force of the first tensionable member.

Regarding claim 14, Malaval The automotive vehicle of claim 13, wherein the first position(Fig.3; Malaval ) is a disengaged position of the lock plunger with respect to the bracket and the second position(Fig.1; Malaval ) is an engaged position of the lock plunger with respect to the bracket.

Regarding claim 15, Malaval The automotive vehicle of claim 11, wherein the lock body includes an edge Fig.1 and 2; Malaval ) defining a receiving opening (16; Malaval )  perpendicular to the lock body opening and the catch member is disposed within the receiving opening.

Regarding claim 16, Malaval The automotive vehicle of claim 15, wherein when the lock plunger is in the second position(Fig. 1; Malaval ), the receiving opening of the lock body is aligned with the retention channel (16; Malaval )of the lock plunger and the second tensionable member (R3; Malaval )  translates the catch member into the retention channel such that the catch member engages with the lock plunger (8a into 16Fig. 1; Malaval ) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675